Citation Nr: 1704368	
Decision Date: 02/13/17    Archive Date: 02/23/17

DOCKET NO.  04-41 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total rating based on unemployability due to the severity of service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend


ATTORNEY FOR THE BOARD

Matthew Miller, Associate Counsel

INTRODUCTION

The Veteran had active service from November 1980 to July 1992. This included time in the Persian Gulf Theater of Operations during Operation Desert Storm/Desert Shield.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans' Affairs (VA).  

In September 2005, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This case has a lengthy procedural history. In March 2006, the Board remanded the Veteran's appeal in pertinent part for further development. In November 2009, the Board again remanded the Veteran's appeal in pertinent part for additional development. In March 2012, the Board granted the Veteran's claim of service connection for a chronic acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and again remanded the issue of entitlement to a TDIU for further development. 

In July 2012, the Veteran was awarded a 70 percent rating for his PTSD, effective July 10, 2002. In June 2013, the Veteran's PTSD rating was increased to 100 percent, effective March 9, 2012. This issue of entitlement to a TDIU has since returned to the Board for additional consideration.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems. Any future consideration of this appellant's case should take into account the existence of these records. 



FINDINGS OF FACT

1. From July 10, 2002 to March 8, 2012, the competent evidence is at least in equipoise in demonstrating that the Veteran's service-connected disabilities combined render him unable to obtain or maintain gainful employment.

2. As of March 9, 2012, the Veteran's service-connected disabilities result in a schedular 100 percent evaluation; the issue of entitlement to TDIU is rendered moot, and no ancillary benefits, to include special monthly compensation, are warranted.


CONCLUSIONS OF LAW

1. With resolution of reasonable doubt in the Veteran's favor, from July 10, 2002, to March 8, 2012, the criteria for entitlement to TDIU have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

2. As of March 9, 2012, the issue of entitlement to a TDIU is moot. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits. See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015). VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will obtain on his behalf. The Veteran has been provided satisfactory and timely VCAA notice in advance of the rating decision on appeal.

VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate his claim, and, as warranted by law, affording VA examinations. Currently, there is no evidence that additional records have yet to be requested, or that additional examinations are in order. Moreover, there is currently no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.

Pursuant to the Board's most recent March 2012 remand, the AOJ readjudicated the Veteran's claim for a TDIU and issued a supplemental statement of the case in June 2016. Based on the foregoing actions, the Board finds that there has been substantial compliance with the Board's prior remands. Stegall v. West, 11 Vet. App. 268 (1998).

Finally, in reaching this determination, the Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the Veteran's claim, and what the evidence in the claims file shows, or fails to show, with respect to this claim. See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Legal Principles

The Veteran contends that his service-connected disabilities, particularly his PTSD, renders him unemployable and that he is therefore entitled to a TDIU. The Board notes that, generally, total disability will be considered to exist when there is present any impairment of mind or body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation. 38 C.F.R. § 3.340 (2015).

Total disability ratings are authorized for any disability or combination of disabilities for which the Schedule for Rating Disabilities prescribes a 100 percent disability evaluation, or, with less disability, if certain criteria are met. Id. Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more. Disabilities of one or both upper extremities, or one or both lower extremities, including the bilateral factor, and disabilities resulting from a common etiology or a single accident or disabilities affecting a single body system will be considered as one disability. 38 C.F.R. §§ 3.340, 3.341, 4.16(a). In exceptional circumstances, where a Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment. 38 C.F.R. § 4.16(b).

In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993). Consideration may not be given to the impairment caused by nonservice-connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor. 38 C.F.R. § 4.3 (2015).

For the Veteran to prevail in a claim for TDIU, the evidence must show that he is unable to pursue a substantially gainful occupation due to his service-connected disabilities. The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough. A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he or she can find employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Again, the Board notes that the Veteran was awarded a 70 percent rating for his PTSD, effective July 10, 2002. In June 2013, the Veteran's PTSD rating was increased to 100 percent, effective March 9, 2012. 

Entitlement to a TDIU from July 10, 2002 to March 8, 2012

From July 10, 2002 to March 8, 2012, service connection was in effect for the following disabilities: PTSD (70 percent disabling from July 10, 2002); hemorrhoids (10 percent disabling from July 10, 2002); scar, postoperative residual, left indirect inguinal hernia repair (0 percent disabling from July 25, 1992 and 10 percent disabling from July 10, 2002); and bilateral hearing loss (0 percent disabling from July 10, 2002). The combined rating for his service-connected disabilities was 80 percent. Thus, the Veteran met the minimum percentage requirements for consideration of a TDIU under 38 C.F.R. § 4.16(a). What remains to be determined is whether the Veteran's service-connected disabilities rendered him unemployable during the above period.

A review of the Veteran's records reveals that the Veteran's primary specialty in-service was a cargo specialist. The Veteran's post-service career primarily included employment as a factory worker, truck driver, and later as an equipment operator for the Pennsylvania Department of Transportation (PennDOT). The Board observes that the Veteran has received VA treatment, medication, and therapy for his service-connected disabilities. It also notes that the Veteran's Social Security records indicate that he is receiving disability benefits for a nonservice-connected heart condition.

The Veteran was initially afforded a VA psychiatric examination in December 2002. The examiner documented a history of PTSD. The Veteran described several instances where he would get into arguments at work and later be reprimanded or fired. The Veteran's Global Assessment of Functioning (GAF) score was 50. The examiner also noted that the Veteran had a heart attack in 2001 and had not been able to return to work.

According to the Veteran's December 2002 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), he claimed that he was unable to work because of his heart condition and PTSD. The Veteran stated that he last worked in December 2001 as a truck driver with PennDOT. His highest reported income was $30,000 earned in 1999. The Veteran also reported that he graduated from high school but did not attend college.

A September 2005 report from the Veteran's treating psychiatrist stated that he had been treating the Veteran since 1999. The psychiatrist explained that the Veteran has a lot of anger and irritability, and that the Veteran's concentration and focus are limited. The psychiatrist remarked that the Veteran has not worked for 4 to 5 years and that the Veteran's PTSD condition has worsened to the extent that he is "totally unemployable."

An August 2010 report from a different psychiatrist stated that she had been treating the Veteran since June 2008. The psychiatrist explained that the Veteran has continued to report PTSD issues and "has not been able to hold a job due to his mood and irritability" as well as several other health conditions. The psychiatrist also noted that the Veteran's GAF score was 44 and that his condition was deteriorating. The psychiatrist opined that the Veteran is permanently disabled and unemployable. 

The Veteran was afforded another VA psychiatric examination in September 2010. The examiner again documented a history of conflicts at work, including past arguments with PennDOT management and noted that the Veteran had not worked for at least 10 years. The Veteran's GAF score was 50. The examiner stated that "while the Veteran was functioning occupationally at one time in his life, after his return from military service, he frequently got into arguments with management and this was most probably secondary to his PTSD symptoms." 

The Veteran underwent a VA contract examination in November 2012. The Veteran's GAF score was 32. The Veteran reported continuous physical aggression and anger issues. The examiner remarked that the Veteran's PTSD symptoms cause total occupational and social impairment. 

The Board notes that the Veteran submitted a VA Form 21-8940 in March 2012 and again in July 2013. The information contained on these forms is nearly identical to the VA Form 21-8940 that he filed in December 2002. 

In November 2015, PennDOT reported that the Veteran worked as a temporary winter transportation equipment officer. His dates of employment were from October 2000 to April 2001, and from November 2001 to April 2002. PennDOT also indicated that the Veteran's employment was seasonal only.

The Board finds that the cumulative effects of the Veteran's PTSD render him unable to secure or follow a substantially gainful occupation for the earlier time period at issue herein. The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013) ("applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner"). The Board acknowledges that the Veteran suffers from a nonservice-connected heart condition. However, this heart condition was not directly addressed by the Veteran's treating psychiatrists or examiners. Instead and importantly, the September 2005 report stated that his PTSD condition has worsened to the extent that the Veteran is "totally unemployable." This was again reiterated by an examiner in September 2010 ,who also commented that the Veteran's irritability and anger issues associated with the Veteran's PTSD were continuing to deteriorate and suggested that the Veteran was permanently disabled and precluded from working.

In short the current evidence is in relative equipoise on the question of whether the service-connected disabilities preclude gainful employment for which the Veteran would otherwise be qualified. Given the Veteran's limited educational and occupational experience, along with the evidence discussed in his VA examinations, his VA treatment records and reports, and his statements, the Board finds that the evidence is approximately evenly balanced as to whether the Veteran's service-connected disabilities render him unemployable under the applicable regulations. Resolving reasonable doubt in the Veteran's favor, a TDIU is granted from July 10, 2002 to March 8, 2012. 38 U.S.C.A. § 5107(b) (West 2014).

Entitlement to a TDIU as of March 9, 2012

As of March 9, 2012, a 100 percent rating was assigned for the Veteran's PTSD. When a Veteran has a 100 percent rating under the Schedule for Rating Disabilities, that Veteran is considered totally disabled. Holland v. Brown, 6 Vet. App. 443, 446 (1994). If VA finds a Veteran to be totally disabled as a result of a particular service-connected disability or combination of disabilities pursuant to the rating schedule, there is no need, and no authority, to otherwise rate that Veteran totally disabled on any other basis. See Herlehy v. Principi, 15 Vet. App. 33, 35 (2001). Therefore, the issue of entitlement to a TDIU as of March 9, 2012, is moot. The Veteran's remaining service-connected disorders do not meet the schedular criteria for consideration of TDIU. Moreover, it is not contended that his hemorrhoids, inguinal hernia scar residuals, and bilateral hearing loss preclude employment. As such, extraschedular review is not indicated. 


ORDER

Entitlement to a TDIU from July 10, 2002, to March 8, 2012, is granted, subject to the laws and regulations governing the payment of monetary benefits.

The issue of entitlement to a TDIU as of March 9, 2012, is dismissed.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


